           Case 1:83-cr-00150-LGS Document 71 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                                                              :   83 Cr. 150-3 (LGS)
                            -against-                         :
                                                              :        ORDER
 WALLACE RICE,                                                :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 10, 2020, Defendant Wallace Rice filed a motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Dkt. No. 70). It is hereby

        ORDERED that the Government shall file a response by July 17, 2020. It is further

        ORDERED that the Government shall email to the Chambers Inbox the following

information with its response:

             •   Defendant’s complete medical records from the Bureau of Prisons; and

             •   A letter providing information on the status of the FCI-Allenwood Prison with

                 respect to the COVID-19 pandemic, including whether and to what extent there

                 have been or are confirmed cases among staff or inmates and the extent of testing.

        It is further ORDERED that a telephonic hearing will be held on July 23, 2020, at 10:40

A.M. The hearing may be canceled if the Court determines that Defendant’s motion can be

decided on the papers. It is further

        ORDERED that the Government is directed to make arrangements with the Warden or

other official in charge at the FCI-Allenwood Prison, or other facility in custody of Defendant, to

produce Defendant to an office in the facility with a reasonable degree of privacy to enable him

to participate in the telephonic hearing, and to facilitate Defendant’s participation in the
          Case 1:83-cr-00150-LGS Document 71 Filed 07/13/20 Page 2 of 2




telephonic hearing (if it is to occur) by calling (888) 363-4749 and using access code 558-3333

at the appointed day and time. It is further

       ORDERED that, if the Government is unable to make arrangements with the Warden or

other official in charge at the FCI-Allenwood Prison to have Defendant produced on July 23,

2020, at 10:40 A.M. for a telephonic hearing, it shall notify the Court by July 17, 2020.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

Defendant at the following address:

       Wallace Rice
       Reg. No. 08181-054
       FCI Allenwood
       PO Box 2000
       White Deer, PA 17887


Dated: July 13, 2020
       New York, New York




                                                2
